DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/13/2021 has been entered.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-6, 12-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al (US 2016/0099294) in view of Kim (US 2010/0207107) and Kim et al (US 2016/0035803).
Regarding claim 3, Jeong (Figs. 2, 5 and 6) discloses a display device, comprising: a flexible substrate 100 ([0091]); an organic layer including a plurality of organic light-emitting lines 162/164/166 (Fig. 2 and [0104]) that extend across a display 
Jeong’s Figs. 2 and 7 discloses the display device is bendable in the same direction as the direction of a long axis of the plurality of organic light emitting lines, but does not disclose the display device is bendable in the opposite direction perpendicular to the direction of a long axis of the plurality of organic light emitting lines.
However, Jeong further discloses an alternative embodiment (Fig. 34) comprising: the direction of a long axis of the plurality of organic light emitting lines can be arranged in the opposite direction perpendicular to the bendable direction of the display device (also see [0167]).  Accordingly, it would have been obvious to arrange the direction of a long axis of the plurality of organic light emitting lines either the same as the bendable direction of the display device or in the opposite direction perpendicular to the bendable direction of the display device since it has been held that rearranging In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).  
Jeong does not disclose an organic film pattern formed on the top surface of the bank and having the structures as claimed.
However, Kim ‘107 (Figs. 4-6) teaches a display device comprising: an insulating film pattern 233 (corresponding to 230 in Fig. 3, [0036]) on the top surface of the bank 222, the insulating film pattern 233 positioned between two adjacent organic light-emitting lines 223 ([0028]) and separated from the two adjacent organic light-emitting lines 223, and wherein the insulating film pattern 233 does not extend below the top surface of the bank 222.  Accordingly, it would have been obvious to modify the device of Jeong by forming an organic film pattern on the top surface of the bank and having the structures as set forth above in order to evenly and stably maintain the intervals between the sealing substrate and the display substrate, as taught by Kim ‘107 ([0032]).
Kim ‘107 does not teach the insulating film pattern 233 being an organic film pattern.
However, Kim ‘803 (Fig. 1) teaches a display device comprising an insulating film pattern 154 on the top surface of the bank 152 and the insulating film pattern 154 being an organic film pattern ([0056] and [0054]).  Furthermore, it has been held that selecting a known material on the basis of its suitability for the intended use is a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  Accordingly, it would have been obvious to further modify the device of Jeong by using organic insulating material as the material for the insulating film pattern because of their equivalence for their use in the semiconductor art as the insulating materials and the selection of any of these known 
Regarding claims 4-6 and 12-13, Jeong (Figs. 2, 5 and 6) further discloses: each subpixel includes a light-emitting part and a driving part (i.e., TFT 125 and pixel 152), wherein a respective organic light-emitting line 162/164/166 overlaps the entire light-emitting part of each subpixel I/II/III in a row of subpixels (Fig. 5); a plurality of banks 155 positioned over respective driving parts of the subpixels, at least a portion of each of the banks 155 corresponding to the respective space between adjacent organic light-emitting lines 162/164/166 (Fig. 6); the subpixels include an electrode 156 on the bottom of the organic layer, the electrode 156 being in contact with the portion of the banks 155 corresponding to the respective space between adjacent organic light-emitting lines; a plurality of banks 155 between the plurality of subpixels (Fig. 6), wherein the plurality of organic light-emitting lines 162/164/166 cover the plurality of banks 155 between the plurality of subpixels along the first direction, and the plurality of organic light- emitting lines 162/164/166 expose the plurality of banks between the plurality of subpixels along the second direction (Fig. 6); and each of the plurality of subpixels includes a first electrode 152 under the organic layer, a bank 155 between the first electrode 152 and the organic layer (Fig. 6), and a second electrode 170 on the organic layer, and wherein the organic layer covers a side portion of an upper surface of the bank 155 and exposes a central portion of the upper surface of the bank 155.
Regarding claim 14, Kim ‘107 (Figs. 4-6) further teaches that the second electrode 224 is in contact with the central portion of the upper surface of the bank 222.

Jeong does not disclose an organic film pattern formed on the top surface of the bank and having the structures as claimed.
However, Kim ‘107 (Figs. 4-6) teaches a display device comprising: an insulating film pattern 233 (corresponding to 230 in Fig. 3, [0036]) on the top surface of the bank 222, the insulating film pattern 233 positioned between two adjacent organic light-emitting lines 223 ([0028]) and separated from the two adjacent organic light-emitting lines 223, and wherein the insulating film pattern 233 does not extend below the third (top) surface of the bank 222.  Accordingly, it would have been obvious to modify the 
Kim ‘107 does not teach the insulating film pattern 233 being an organic film pattern.
However, Kim ‘803 (Fig. 1) teaches a display device comprising an insulating film pattern 154 on the top surface of the bank 152 and the insulating film pattern 154 being an organic film pattern ([0056] and [0054]).  Furthermore, it has been held that selecting a known material on the basis of its suitability for the intended use is a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  Accordingly, it would have been obvious to further modify the device of Jeong by using organic insulating material as the material for the insulating film pattern because of their equivalence for their use in the semiconductor art as the insulating materials and the selection of any of these known equivalents to be used as insulating spacers for evenly and stably maintaining the intervals between the sealing substrate and the display substrate would be within the level of ordinary skill in the art. 
Regarding claims 17-20, Kim ‘107 further teaches: a thin film transistor 210 having a source electrode, a gate electrode, and a drain electrode, the thin film transistor at least partially overlapping the bank 222; a thin film transistor 210 having a source electrode, a gate electrode, and a drain electrode, the organic film pattern 233 overlapping either the source electrode or the drain electrode of the thin film transistor; a first electrode 224 on the organic layer 223 and the bank 222, the first electrode 224 .
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al, Kim ‘107 and Kim et al ‘803 as applied to claim 3 above, and further in view of Park (US 2016/0117799).
Jeong (Figs. 2, 5 and 6) further discloses each of the plurality of organic light-emitting lines extends continuously across the plurality of subpixels emitting lights of blue, green, and red ([0076]), but Jeong does not disclose the display device including an organic light-emitting line across a subpixel emitting white light.
However, Park (Fig. 6) teaches a display device comprising a plurality of sub-pixels including a plurality of organic light emitting diodes emitting lights of white, blue, green, and red ([0060]).  Accordingly, it would have been obvious to modify the display device of Jeong by providing an organic light emitting diode including an organic light-emitting line emitting white light in order to emit lights of white, blue, green, and red colors (as taught by Park) according to the requirements of the display panel layout.
Claims 1, 10-11 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al (US 2016/0099294) in view of Kim (US 2010/0207107), Kim et al (US 2016/0035803) and Shin et al (US 2014/0111116).

Jeong does not disclose the substrate 100 is a plastic substrate.
However, Jeong further discloses the substrate 100 being a flexible substrate ([0091]). Accordingly, it would have been obvious to use plastic as a material for the substrate 100 of Jeong because as is well known, plastic would provide flexible properties.
Jeong’s Figs. 2 and 7 discloses the display device is bendable in the same direction as the direction of a long axis of the plurality of organic light emitting lines, but does not disclose the display device is bendable in the opposite direction perpendicular to the direction of a long axis of the plurality of organic light emitting lines.
However, Jeong further discloses an alternative embodiment (Fig. 34) comprising: the direction of a long axis of the plurality of organic light emitting lines can In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).  
Jeong does not disclose an organic film pattern formed on the top surface of the bank and having the structures as claimed.
However, Kim ‘107 (Figs. 4-6) teaches a display device comprising: an insulating film pattern 233 (corresponding to 230 in Fig. 3, [0036]) on the top surface of the bank 222, the insulating film pattern 233 positioned between two adjacent organic light-emitting lines 223 ([0028]) and separated from the two adjacent organic light-emitting lines 223, wherein the insulating film pattern 233 is disposed on only the top surface of the bank 222, and wherein the insulating film pattern 233 is disposed parallel to the organic light-emitting lines.  Accordingly, it would have been obvious to modify the device of Jeong by forming an organic film pattern on the top surface of the bank and having the structures as set forth above in order to evenly and stably maintain the intervals between the sealing substrate and the display substrate, as taught by Kim ‘107 ([0032]).
Kim ‘107 does not teach the insulating film pattern 233 being an organic film pattern.
In re Leshin, 125 USPQ 416.  Accordingly, it would have been obvious to further modify the device of Jeong by using organic insulating material as the material for the insulating film pattern because of their equivalence for their use in the semiconductor art as the insulating materials and the selection of any of these known equivalents to be used as insulating spacers for evenly and stably maintaining the intervals between the sealing substrate and the display substrate would be within the level of ordinary skill in the art. 
Jeong does not disclose a data pad portion disposed in the non-display area with a flexible circuit board bonded thereto.
However, Shin (Figs. 5-6) teaches a display device comprising a plurality of subpixels positioned in the display area and arranged in a plurality of lines that are spaced apart from one another and disposed parallel to the data pad portion DP (labeled in Fig. 6), wherein the data pad portion DP disposed in the non-display area at the lower edge of the substrate 12, with a flexible circuit board 240 (see Fig. 5 and [0121]) bonded thereto. Accordingly, it would have been obvious to provide in Jeong's display device with a data pad portion disposed in the non-display area at the lower edge of the substrate, and with a flexible circuit board bonded thereto in order to supply the voltages to date lines and the cathode electrodes of the display, as taught by Shin ([0118] -0120]).

Response to Arguments
Applicant’s arguments with respect to independent claims 1, 3 and 16 have been considered but are moot because the new references are applied in the new ground of rejection.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHAT X CAO whose telephone number is (571)272-1703. The examiner can normally be reached M-F, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 571-270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/PHAT X CAO/           Primary Examiner, Art Unit 2817